AO 450 (GAS Rev lO/O3)Judgment in a Civi| Case

United States District Court
Southern District of Georgia

 

MARILYN P. HARRIS,

IUDGMENT IN A CIVIL CASE

v, CASE NUMBER; 4118'CV'28

WALMART STOR_ES, INC.; and
WALMART STORES, LP,

Jul'y Verdict. This action came before the Court for a trial by jury. 'l`he issues have been tried and the jury
has rendered its verdict.

Decision by Court.'['his action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
That in accordance with this Court's order dated March l, 2019 adopting the Report and

Recommendation of the U.S. Magistrate Judge as the opinion of this Coult, the Court DISMISSES

this action with prejudice This case stands closed.

h A/_

 

  
 

 

 

Approved by:
March 7, 2019 * Scott L. Poff
Date Clerk

 

(By) Deputy Clerk

GAS sz 1011/03

